TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00316-CV



                                          J. B., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-FM-12-006145, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               J.B. appeals from the trial court’s order terminating his parental rights to his minor

child, A.B.1 See Tex. Fam. Code § 161.001. J.B.’s court-appointed attorney has filed a motion to

withdraw and a brief concluding that the appeal is frivolous and without merit. See Anders v.

California, 386 U.S. 738, 744 (1967); Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160
S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in appeal

from termination of parental rights).

               Counsel certified to this Court that she provided J.B. with a copy of the Anders brief

and motion to withdraw as counsel and informed him of his right to examine the appellate record




       1
          We refer to the father and his child by their initials only. See Tex. Fam. Code
§ 109.002(d); Tex. R. App. P. 9.8.
and to file a pro se brief. Counsel, however, incorrectly states in the letter to J.B. that his deadline

to file a pro se brief, if desired, is 30 days following action by this Court on her motion to withdraw

as counsel. This statement is incorrect as to J.B.’s deadline to file a pro se brief. If appellant wants

to file a pro se brief, he must do so by August 11, 2014.

                It is ordered on July 9, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin




                                                   2